Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, claims 1-8, 16, 18 in the reply filed on 2/28/2022is acknowledged.  Group II, claims 9-15, 17, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power receiving coil of the power receiving unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note: Applicant’s Fig 2 shows power receiving coil 205 and power receiving unit 203 is separate item)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 


Claim Objections
4.     Claims 1-8, 16, 18 are objected to because of the following informalities: 
	Claim 1, line 1, line 11 “power receiving apparatus” should be – power receiver—
	Claim 2-8, line 1, “The apparatus” should be – The receiver—
	Claim 1, line 3, line 4-5, line 9, line 11, line 12 “power transmitting apparatus” should be –  power transmitter—
	Claim 1, line 5, “a received power” should be – the received power—
	Claim 1, line 9, “on the basis of “should be – based on—
	Claim 2, line 3, “power receiving apparatus” should be – power receiver—
Claim 3, line 2-3, line 4, “power receiving apparatus” should be – power receiver—
Claim 4, line 2-3, line 4, “power receiving apparatus” should be – power receiver—
Claim 5, line 3, “power transmitting apparatus” should be – power transmitter—
Claim 6, line 2-3, “power transmitting apparatus” should be – power transmitter—
	Claim 7, line 3, “a received power” should be – the received power—
Claim 7, line 2, line 3-4, “power transmitting apparatus” should be – power transmitter—
Claim 8, line 2-3, “power transmitting apparatus” should be – power transmitter—
Claim 16, line 3, 5, 8, 10-11, 12, “power transmitting apparatus” should be – power transmitter—
Claim 16, line 1, line 2, line 10, “power receiving apparatus” should be – power receiver—
Claim 16, line 5-6, “a received power” should be – the received power—
	Claim 16, line 8-9, “on the basis of “should be – based on—

Claim 18, line 4, 6, 9, 11-12, 13, “power transmitting apparatus” should be – power transmitter—
Claim 18, line 2-3, line 11, “power receiving apparatus” should be – power receiver—
Claim 18, line 6-7, “a received power” should be – the received power—
	Claim 18, line 9, “on the basis of “should be – based on—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power receiving unit configured to receive,” “transmitting unit configured to transmit,” “ request unit configured to request,” “determination unit configured to determine “in claim1, “instruction unit configured to make an instruction” in claim 6, “power receiving unit that receives” in claim 16, and claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6. Claims 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) 
Claim limitation “transmitting unit configured to transmit information” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of transmit information is performed by “multiplex” in para [0036] (transmitting unit can be equal to communication unit in para [0036]). There is no disclosure of any particular structure, either explicitly or inherently, to perform the transmit information. The use of the term “multiplex” is not adequate structure for performing transmitting information because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “transmitting” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which transmitting structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “determination unit configured to determine” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of determining is performed by “determine” in claim 1. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining. The use of the term “determine” is not adequate structure for performing determining because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “determining” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which determining structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For Examination purpose, “the determination unit” has been interpreted as the unit is interpreted for the purpose of applying prior art as any known structure implemented in hardware, software, or combination of the two that determines whether or not to it is necessary to update.
Claim limitation “request unit configured to request” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the 
For Examination purpose, “the requesting unit” has been interpreted as the unit is interpreted for the purpose of applying prior art as any known structure implemented in hardware, software, or combination of the two that request update.
Claims 2-8 are rejected for the same reasons, because they depend on claim 1.
Claim limitation “instruction unit configured to make an instruction” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of request is performed by “make an instruction” in claim 6. There is no disclosure of any particular structure, either explicitly or inherently, to perform the make an instruction. The use of the term “make” is not adequate structure for performing make the instruction because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “make” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which 
For Examination purpose, “instruction unit” has been interpreted as the unit is interpreted for the purpose of applying prior art as any known structure implemented in hardware, software, or combination of the two that generate an instruction.

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

7. Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of the claimed function of “transmit information”, the claimed function of “determine whether or not it is necessary to update” in claim 1, the claimed function of “request to update” in claim 1, the claimed function of “make an instruction” in claim 6, 
 The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim(s) 1-2, 4, 8, 16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Starring (US20210384769A1)
With regard to claim 1, Starring teaches a power receiving apparatus comprising: a power receiving unit (e.g., 107 (and can include 301), Fig. 3) (This element is interpreted under 35 U.S.C. 112(f) as a power receiving coil based on claim 8 of current application (see claim 8 “ a power receiving coil of the power receiving unit)) that causes the circuitry or microprocessor to perform the claimed function. configured to receive power transmitted wirelessly from a power transmitting apparatus (e.g., 101, 103, Fig. 1);
a transmitting unit (e.g., 307, Fig. 3) configured to transmit, to the power transmitting apparatus (e.g., 101, 103, Fig. 1), information regarding a received power received by the power receiving unit ([0088] a power receiver controller estimates the received power and report back to the power transmitter, also see [0160] The power transmitter and power receiver continue into the power transfer phase proper, and typically use mode=0 received power data packets—the 
a determination unit (e.g., 301, Fig. 3) configured to determine whether or not it is necessary to update a reference value ( calibration data, [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data ) , the reference value being generated in the power transmitting apparatus ( e.g., 101, Fig. 1) on the basis of the information regarding the received power ([0160] power receiver inform the power transmitter that it should use the reported received power to update its calibration data,) and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus ([0030] a calibration parameter for the foreign object detection); and
a request unit ( e.g., 301, Fig. 3) configured to request the power transmitting apparatus ( 101, Fig.1)  to update the reference value when the determination unit determines it is necessary to update the reference value(  update calibration data, Whenever the power receiver's power operating point changes beyond a predefined threshold, see  [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data ).
With regard to claim 2, Starring teaches all the limitations of claim 1, and further teaches  the determination unit determines it is necessary to update the reference value ([0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data ) when a state of the 
With Regard to claim 4, Starring teaches all the limitations of claim 2, and further teaches  wherein the determination unit ( e.g., 301, Fig. 3) determines that the state of the power receiving apparatus satisfies the condition when a power consumption of the power receiving apparatus is outside a range (Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter [0160] further see [0040] the power operating point indication is included in a received power level message for indicating a power extracted from the power transfer signal by the power receiver. And power extracted by the receiver is the power used/consumed by the receiver (including load))
	With regard to claim 8, Starring teaches all the limitations of claim 1, and further teaches wherein the transmitting unit ( e.g., 307, Fig. 3)  communicates with the power transmitting apparatus( e.g., 101, Fig. 1)  using a power receiving coil ( e.g., 107, Fig. 3) of the power receiving unit ([0086] The power receiver communicator 307 may specifically be arranged to vary the loading of the receiver coil 107 in response to data to be transmitted to the power transmitter 101).
With regard to claim 16, Starring a method of controlling a power receiving apparatus, the power receiving apparatus (e.g., 105, 107, Fig. 1 or all the components in Fig. 3) including a power receiving unit (e.g., 107 (and can include 301), Fig. 3) (This element is interpreted under 35 U.S.C. 112(f) as a power receiving coil based on claim 8 of current application ( see claim 8 “ a power receiving coil of the power receiving unit) that receives power transmitted wirelessly from a power transmitting apparatus ( e.g., 101, 103, Fig. 3), and the method comprising:
transmitting, to the power transmitting apparatus (e.g., 101, 103, Fig. 1), information regarding a received power received by the power receiving unit ([0088] a power receiver received power data packets—the power transmitter's response to these data packets informs the power receiver of potential issues with the ongoing power transfer.)
determining whether or not it is necessary to update a reference value ( calibration data, [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data, ) , the reference value being generated in the power transmitting apparatus ( e.g., 101, Fig. 1) on the basis of the information regarding the received power ([0160] power receiver inform the power transmitter that it should use the reported received power to update its calibration data,) and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus ([0030] a calibration parameter for the foreign object detection); and requesting the power transmitting apparatus ( 101, Fig.1)  to update the reference value when it is determined in the determining it is necessary to update the reference value(  update calibration data, Whenever the power receiver's power operating point changes beyond a predefined threshold, see  [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data ).
With regard to claim 18, Starring teaches a non-transitory computer-readable storage medium storing a program that causes a computer ( software executed by the processor, [0162] to execute a method of controlling a power receiving apparatus, the power receiving apparatus (e.g., 105, 107, Fig. 1 or all the components in Fig. 3) including a power receiving unit (e.g., 107 
transmitting, to the power transmitting apparatus (e.g., 101, 103, Fig. 1), information regarding a received power received by the power receiving unit ([0088] a power receiver controller estimates the received power and report back to the power transmitter, also see [0160] The power transmitter and power receiver continue into the power transfer phase proper, and typically use mode=0 received power data packets—the power transmitter's response to these data packets informs the power receiver of potential issues with the ongoing power transfer.)
determining whether or not it is necessary to update a reference value ( calibration data, [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data, ) , the reference value being generated in the power transmitting apparatus ( e.g., 101, Fig. 1) on the basis of the information regarding the received power ([0160] power receiver inform the power transmitter that it should use the reported received power to update its calibration data,) and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus ([0030] a calibration parameter for the foreign object detection); and requesting the power transmitting apparatus ( 101, Fig.1)  to update the reference value when it is determined in the determining it is necessary to update the reference value(  update calibration data, Whenever the power receiver's power operating point changes beyond a predefined threshold, see  [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Starring (US20210384769A1) in view of Byun (US20180159356A1)
With regard to claim 3, Starring teaches all the limitations of claim 2, but not 
wherein the determination unit determines that the state of the power receiving apparatus satisfies the condition when a temperature measured for the power receiving apparatus is outside a range.
However, Byun teaches the determination unit determines that the state of the power receiving apparatus satisfies the condition when a temperature measured for the power receiving apparatus is outside a range (405, Fig. 4, if the measured temperature at the receiver is greater than a threshold, if yes, step 425 transmit power condition information.  Fig. 5 step 530 adjust transmit power by using power condition information transmitted from the power receiver, which teaches determine update the transmitter reference based on the measured temperature greater than a threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starring, to determine that the state of the 
10. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable Starring (US20210384769A1) in view of Van Wageningen (WO2021180526A1)
	With regard to claim 5, Starring teaches all the limitations of claim 1, but not further teaches wherein the determination unit determines it is necessary to update the reference value when the power transmitting apparatus has made a request to issue the request to update the reference value.
	However, Van Wageningen teaches wherein the determination unit determines it is necessary to update the reference value ( page 26, line 25-35, When receiving such an indication (transmitter transmit request for reduce time interval) from the power transmitter 101, the power receiver it may proceed to generate a new request for a reduced power time interval and transmit this to the power transmitter),  when the power transmitting apparatus has made a request to issue the request to update the reference value (page 26, line 25-35 the power transmitter 101 may .. proceed to transmit the request for more reduced power time intervals to the power receiver, and the reduced power level is used for calibration further see Page 37, line 10-20 the reduced power time interval request message may additionally or alternatively initiate a new calibration) (This teaches transmitter sends a request for reduce power interval to receiver, and the receiver decides to generate a request for reduced power interval when the transmitter sends request. Because the reduced power time interval request includes a request to initiate a new calibration to update reference, the request for a reduced power time interval also generates a request for update reference value)

With regard to claim 6, Starring teaches all the limitation of claim 1, but not 
an instruction unit configured to make an instruction to the power transmitting apparatus to reduce a power transmission output when the determination unit has determined it is necessary to update the reference value.
However, Van Wageningen teaches an instruction unit configured to make an instruction to the power transmitting apparatus to reduce a power transmission output (the power receiver may be arranged to transmit a reduced power time interval request message page 36, line 1-6)  when the determination unit has determined it is necessary to update the reference value[( page 36 line 1-6 the power receiver may be arranged to transmit a reduced power time interval request message when switching between these, resulting in a new reduced power time interval and foreign object detection calibration being performed. Page 37, line 10-20 the reduced power time interval request message may additionally or alternatively initiate a new calibration), this teaches when the power receiver determines to initial a new calibration, it sends the reduced power time interval request to reduce the power of the power transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starring, to make an instruction to the power transmitting apparatus to reduce a power transmission output when the determination 
11. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Starring (US20210384769A1) and Van Wageningen (WO2021180526A1) in further view of Watanabe (US20170093214A1)
With regard to claim 7, the combination of Starring and Van Wageningen teaches all the limitations of claim 6, but not wherein the request unit requests that the power transmitting apparatus update the reference value after a received power from the power transmitting apparatus has dropped to a first value in response to the instruction from the instruction unit.
However, Watanabe teaches the request unit requests that the power transmitting apparatus update the reference value ( e.g., S208, Fig. 6)  after a received power from the power transmitting apparatus has dropped to a first value ( Van Wageningen teaches at a reduced power period, received power around 5W, page 35, line 28-35  ) in response to the instruction from the instruction unit ( S202, Fig. 6) ( S202, Fig. 6,  See [0060] S202 sends a CE package and power transmitter adjust power based on CE and Van Wageningen teaches adjust power is to reduce the power, so that the power receiver has a power level around 5W.  In addition, [0061] of Watanabe teaches a new request S208 for calibration is sent after the RX state is stabilized, the calibration is used for update the reference value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure the request unit requests that the power transmitting apparatus to  update the reference value after a received power from the power transmitting apparatus has dropped to a first value in response to the 


Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US20210184513A1) teaches about recalibration through three point
Oettinger US 20170229926 A1 teaches In yet a further arrangement, the calibration is performed again with the lower transmit power, and if the selected loss threshold is still met, the transmission power is stopped.
Van Wageningen (US20210075271A1) teaches if the power transmitter determines that it can provide the requested guaranteed power level, it accepts the request and otherwise it rejects the request leading to the power receiver issuing a new request for a lower guaranteed power level (or abandoning the power transfer)
Eguchi (US 10291070 B2) teaches An object of the present invention is to transmit a request for a setting of power transmission in accordance with change of power consumption to a power transmission apparatus.
Muratov (US20210257862A1) recalibration proceed and adjust power transfer level
Schorpp (US20160301263A1) teaches to power receiver determine to request the power transmitter to reduce the power
Cai (KR-1897646-B1) teaches about the wireless power transmitter change parameter based on power consumption of the receiver

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836